                                              Case 4:20-cv-04026-YGR Document 8 Filed 01/13/21 Page 1 of 6




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOSHUA SPENCER HILL,
                                   4                                                         Case No. 20-cv-04026-YGR (PR)
                                                         Petitioner,
                                   5                                                         ORDER OF DISMISSAL WITH LEAVE
                                                    v.                                       TO AMEND
                                   6
                                         SUMER BROOKS,
                                   7
                                                         Respondent.
                                   8

                                   9     I.     INTRODUCTION
                                  10            This action was reassigned from a magistrate judge to the undersigned in light of a recent

                                  11   Ninth Circuit decision.1 Petitioner, a state prisoner proceeding pro se, filed an incomplete habeas

                                  12   corpus petition form. See Dkt. 1. His petition is now before the Court for review pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.

                                  14            Petitioner has also filed a motion for leave to proceed in forma pauperis (“IFP”), which is

                                  15   GRANTED. Dkt. 5.

                                  16    II.     DISCUSSION
                                  17            This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  20   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                  21   an order directing the respondent to show cause why the writ should not be granted, unless it

                                  22   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                  23   U.S.C. § 2243.

                                  24            Here, it is unclear exactly what Petitioner is challenging. As mentioned, the petition is

                                  25   incomplete. Petitioner states under his “concerns” that he is challenging a “Sexual Assault . . .

                                  26
                                  27            1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
                                           Case 4:20-cv-04026-YGR Document 8 Filed 01/13/21 Page 2 of 6




                                   1
                                       Sexual Harassment & Rape on Gabrielle Sierra Hill.” Dkt. 1 at 2. Petitioner indicates that he is in
                                   2
                                       custody due to a “civil commitment,” and he lists “Use of Force with a Deadly Weapon” under the
                                   3
                                       “reason for civil commitment.” Id. Petitioner’s “grounds for relief” is difficult to decipher due to
                                   4
                                       his poor penmanship. Id. at 3. It seems that Petitioner is attempting to raise a challenge to the
                                   5
                                       aforementioned sexual assault case based on the following statements: “Sumer Brooks has been
                                   6
                                       useing [sic] false aligations [sic] . . . . Youngest daughter Gabrielle Sierra Hill was molested . . .
                                   7
                                       Sumer Brooks’ second father of her son. I was in prison during this situation.” Id. Again,
                                   8
                                       Petitioner’s handwriting is difficult to understand, and most of his claims are undecipherable. Id.
                                   9
                                       Under “supporting facts,” the Court has been able to decipher that Petitioner claims to be “bipolar”
                                  10
                                       and that he was “diagnosed” as such. Id. It is unclear whether Petitioner is also trying to allege
                                  11
                                       claims dealing with his conditions of his confinement. As such, the Court cannot fairly evaluate
                                  12
Northern District of California




                                       the petition in its present state, nor can the court be certain that Petitioner intended to file a 28
 United States District Court




                                  13
                                       U.S.C. § 2254 petition at all.
                                  14
                                               The Court will dismiss the petition with leave to amend in order to allow Petitioner an
                                  15
                                       opportunity to file either a proper 28 U.S.C. § 2254 petition on the enclosed habeas form or a
                                  16
                                       proper 42 U.S.C. § 1983 complaint on the enclosed civil rights form, as further explained below.
                                  17
                                              A.     Habeas Petition
                                  18
                                               If Petitioner chooses to file a 28 U.S.C. § 2254 petition, he must clearly state his grounds
                                  19
                                       for relief and whether he is challenging his criminal conviction or the execution of his sentence.
                                  20
                                       He must also set out how he has exhausted his claims; that is, the specific actions he undertook to
                                  21
                                       present his claims to the highest state court available (i.e., the Supreme Court of California).
                                  22
                                               In addition, Petitioner has not named a proper respondent in his habeas petition. He has
                                  23
                                       named a private individual named “Sumer Brooks.” Dkt. 1 at 1. The rules governing relief under
                                  24
                                       28 U.S.C. § 2254 require a person in custody pursuant to the judgment of a state court to name the
                                  25
                                       “‘state officer having custody’” of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891,
                                  26
                                       894 (9th Cir. 1996) (quoting Rule 2(a) of the Rules Governing Habeas Corpus Cases Under
                                  27

                                  28                                                       2
                                           Case 4:20-cv-04026-YGR Document 8 Filed 01/13/21 Page 3 of 6




                                   1
                                       Section § 2254). Failure to name the petitioner’s custodian as a respondent deprives federal courts
                                   2
                                       of personal jurisdiction. See Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.
                                   3
                                       1994). Petitioner must identify a proper respondent for his amended petition.
                                   4
                                              B.    Civil Rights Complaint
                                   5
                                                    1. Identifying Defendants
                                   6
                                              Should Petitioner instead choose to file a 42 U.S.C. § 1983 civil rights complaint, he must
                                   7
                                       name as defendants each person who caused a violation of his constitutional rights and explain
                                   8
                                       what each person did to cause the violation. Liability under section 1983 arises only upon a
                                   9
                                       showing of personal participation by the defendant. See Taylor v. List, 880 F.2d 1040, 1045 (9th
                                  10
                                       Cir. 1989). There is no respondeat superior liability under section 1983, i.e., no liability under the
                                  11
                                       theory that a supervisor is responsible for the actions or omissions of his or her subordinate. See
                                  12
Northern District of California




                                       Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (liability may be imposed on individual
 United States District Court




                                  13
                                       defendant under section 1983 only if plaintiff can show that defendant proximately caused
                                  14
                                       deprivation of federally protected right).
                                  15
                                                    2. Exhaustion of Remedies
                                  16
                                              Before filing a civil rights complaint, Petitioner must ensure that he has exhausted all of
                                  17
                                       his administrative remedies. The Prison Litigation Reform Act of 1995 (“PLRA”) amended 42
                                  18
                                       U.S.C. § 1997e to provide that “[n]o action shall be brought with respect to prison conditions
                                  19
                                       under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or
                                  20
                                       other correctional facility until such administrative remedies as are available are exhausted.” 42
                                  21
                                       U.S.C. § 1997e(a). Although once within the discretion of the district court, exhaustion in
                                  22
                                       prisoner cases covered by 1997e(a) is now mandatory. Porter v. Nussle, 534 U.S. 516, 524
                                  23
                                       (2002). All available remedies must now be exhausted; those remedies “need not meet federal
                                  24
                                       standards, nor must they be ‘plain, speedy, and effective.’” Id. (citation omitted). Even when the
                                  25
                                       prisoner seeks relief not available in grievance proceedings, notably money damages, exhaustion
                                  26
                                       is a prerequisite to suit. Id.; Booth v. Churner, 532 U.S. 731, 741 (2001). Similarly, exhaustion is
                                  27

                                  28                                                     3
                                           Case 4:20-cv-04026-YGR Document 8 Filed 01/13/21 Page 4 of 6




                                   1
                                       a prerequisite to all prisoner suits about prison life, whether they involve general circumstances or
                                   2
                                       particular episodes, and whether they allege excessive force or some other wrong. Porter, 534
                                   3
                                       U.S. at 532. The PLRA’s exhaustion requirement requires “proper exhaustion” of available
                                   4
                                       administrative remedies. Woodford v. Ngo, 548 U.S. 81, 94 (2006). The State of California
                                   5
                                       provides its prisoners the right to appeal administratively “any departmental decision, action,
                                   6
                                       condition or policy perceived by those individuals as adversely affecting their welfare.” Cal. Code
                                   7
                                       Regs. tit. 15, § 3084.1(a).
                                   8
                                                       3. Filing Fee
                                   9
                                                  The filing fee for a civil rights action is $400.00. However, Petitioner originally filed this
                                  10
                                       case as a habeas corpus action with a $5.00 filing fee. His pending IFP application is being
                                  11
                                       granted because this Court is dismissing his petition with leave to amend. Should Petitioner
                                  12
Northern District of California




                                       choose to pursue this action as a civil rights case, then the Court will revoke its Order granting
 United States District Court




                                  13
                                       Petitioner’s IFP application and deny said application without prejudice to (1) paying the full
                                  14
                                       $400.00 filing fee, or (2) filing another IFP application because Petitioner is a prisoner who
                                  15
                                       alleges that he is unable to pay the full filing fee at the time of filing. (The filing fee will then only
                                  16
                                       be $350.00 because the $50.00 administrative fee is waived for prisoners who are granted IFP
                                  17
                                       status.)
                                  18
                                                  In support of his IFP application, Petitioner must submit: (1) an affidavit that includes a
                                  19
                                       statement of all assets he possesses, and (2) a certified copy of the trust fund account statement for
                                  20
                                       the prisoner for the six-month period immediately preceding the filing of the action, obtained from
                                  21
                                       the appropriate official of each prison at which the prisoner is or was confined. See 28 U.S.C.
                                  22
                                       § 1915(a)(1), (2). Under the IFP statute, if the district court determines that the prisoner is unable
                                  23
                                       to pay the full filing fee at the time of filing, the prisoner will be granted leave to proceed IFP.
                                  24
                                       This means that the filing fee must be paid by way of an installment plan, according to which the
                                  25
                                       court first will assess and collect a partial filing fee from the prisoner, and then the prisoner will be
                                  26
                                       required to make monthly payments of twenty percent of the preceding month’s income credited
                                  27

                                  28                                                         4
                                              Case 4:20-cv-04026-YGR Document 8 Filed 01/13/21 Page 5 of 6




                                   1
                                       to the prisoner’s account until the full $350.00 filing fee is paid. Id. § 1915(b)(1). The agency
                                   2
                                       having custody of the prisoner is responsible for forwarding to the court payments from the
                                   3
                                       prisoner’s account each time the amount in the account exceeds ten dollars. See id. Accordingly,
                                   4
                                       before this action may proceed as a civil rights action, Petitioner must pay the full filing fee, or file
                                   5
                                       another application for leave to proceed IFP with the aforementioned supporting documents, as
                                   6
                                       directed below.
                                   7
                                       III.      CONCLUSION
                                   8
                                                For the reasons outlined above, the Court orders as follows:
                                   9
                                                1.     Petitioner’s motion for leave to proceed IFP is GRANTED. Dkt. 5.
                                  10
                                                2.     The petition is DISMISSED with leave to amend within twenty-eight (28) days
                                  11
                                       from the filing date of this Order. Petitioner shall file either a civil rights complaint on the
                                  12
Northern District of California




                                       enclosed complaint form or an amended petition on the enclosed habeas form. Failure to do so
 United States District Court




                                  13
                                       within the twenty-eight-day deadline shall result in dismissal of this action without
                                  14
                                       prejudice.
                                  15
                                                3.     Petitioner must write the case number for this action—Case No. 20-cv-04026-YGR
                                  16
                                       (PR)—on the form and complete all sections of the form. He must clearly state his grounds for
                                  17
                                       relief and whether he is challenging his criminal conviction and sentence, the conditions of his
                                  18
                                       confinement, or the execution of his sentence. Petitioner shall take care to write clearly and
                                  19
                                       legibly, so that the Court can read what he writes.
                                  20
                                                If Petitioner chooses to file an amended petition, he must complete the Court’s habeas
                                  21
                                       form, and it must include the words “AMENDED PETITION” on the first page. Petitioner must
                                  22
                                       also identify a proper respondent for his amended petition. The amended petition shall be on the
                                  23
                                       Court’s form for habeas petitions, a copy of which is enclosed with Petitioner’s copy of this Order.
                                  24
                                                If Petitioner chooses to file a civil rights action, he must complete the Court’s civil rights
                                  25
                                       complaint form, a copy of which is enclosed with his copy of this Order. Furthermore, Petitioner
                                  26
                                       must pay the requisite $400.00 filing fee in this action no later than twenty-eight (28) days from
                                  27

                                  28                                                       5
                                           Case 4:20-cv-04026-YGR Document 8 Filed 01/13/21 Page 6 of 6




                                   1
                                       the date of this Order. He shall include with his payment a clear indication that it is for the above-
                                   2
                                       referenced case number, Case No. 20-cv-04026-YGR (PR). In the event that Petitioner is unable
                                   3
                                       to pay the filing fee, he shall submit an IFP application, trust account statement and certificate of
                                   4
                                       funds no later than twenty-eight (28) days from the date of this Order. Failure to pay the filing
                                   5
                                       fee or file the requisite documents (along with his completed civil rights complaint form)
                                   6
                                       within the twenty-eight-day deadline shall result in dismissal of this action without
                                   7
                                       prejudice.
                                   8
                                              4.        It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the Court
                                   9
                                       informed of any change of address and must comply with the Court’s Orders in a timely fashion.
                                  10
                                       Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  11
                                       Federal Rule of Civil Procedure 41(b).
                                  12
Northern District of California




                                              5.        The Clerk of the Court shall send Petitioner a blank civil rights complaint form, a
 United States District Court




                                  13
                                       blank habeas corpus petition form, and a blank prisoner IFP application form along with his copy
                                  14
                                       of this Order.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: January 13, 2021                            ______________________________________
                                  17                                                      JUDGE YVONNE GONZALEZ ROGERS
                                                                                          United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       6
